The plaintiffs brought suit to recover certain commissions alleged to be due for services rendered the defendant in the sale of land. At the close of the evidence the judge dismissed the action *Page 861 
as in case of nonsuit, and the plaintiff appealed. The evidence covers more than sixty printed pages and a minute statement of the portion most favorable to the plaintiff need not be made. It is sufficient to say that while we express no opinion as to the weight of the evidence, we think there was more than a scintilla to sustain the plaintiff's contention. The judgment is
Reversed.